Citation Nr: 1746504	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  16-06 118	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1952 to May 1954.  The Veteran died in August 2014 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the appeal was thereafter transferred to the RO in Philadelphia, Pennsylvania.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  The Board on April 28, 2017, inadvertently issued a decision to the appellant that denied her appeal.  Thus, the April 28, 2017, Board decision denying service connection for the cause of the Veteran's death is vacated.


ORDER

The Board's April 28, 2017, decision, is vacated.


REMAND

The Veteran's surviving spouse reports that she had known the Veteran since before service and maintained service connected was warranted for his death because it was caused by his exposure to radiation working as a medic, being hospitalized in Japan in the 1950's, and the atomic blasts in the 1950's; asbestos he was exposed to when being transported by Naval ships to his duty assignments; and other known cancer causing agents while in Korea.  The appellant also asserts that the Veteran's death was hastened by his having suffering from hypothermia and frost bite of the feet with the loss of toes while serving in Korea; his sustaining a shell fragment wound to the leg while serving in Korea; and the psychiatric disorder she observed him suffering from since service that was caused by the hardships he endured during his service in Korea during the Korean War.

Most of the Veteran's service treatment records and service personnel records are not unfortunately not available because they were destroyed in the fire at the National Personnel Records Center (NPRC), his DD 214 shows that he served on active duty with the United States Army from June 1952 to May 1954 (i.e., during the time of the Korean War); he had one year, five months, and thirteen days of foreign service; and he was awarded the Korean Service Medal which is only awarded to service members who served in Korea during the Korean war.  Moreover, dental records show that the Veteran in October 1952 served with Company A, 8th MTB and in May 1954 with the 2053RD, SU PC. 

The Board also notes that none of the Veteran's post-service medical records are in the claims file; including those surrounding his September 1985 award of Social Security Administration disability benefits and the terminal hospitalization records surrounding his August 2014 death from lung cancer and a failure to thrive.  Likewise, the record does not show that the widow was specifically asked by VA to support her claim regarding the injuries the Veteran sustained while on active duty (i.e., radiation and asbestos exposure as well as frostbite with lost toes and a shell fragment wound) and the lifelong problems the Veteran had as a result of the nature of his service to include residuals of a cold injury and psychiatric problems with competent lay evidence from other sources.  

Similarly, the Board notes that while the appellant has claimed that the lung cancer that caused the Veteran's death was due to his in-service exposure to asbestos, it does not appear that the AOJ has fully carried VA's special guidelines for developing asbestos claims despite the fact that VA has found that veterans' with asbestos exposure are more likely to develop lung cancer.  See M21-1.  

Therefore, the Board finds that a remand is required to attempt to obtain and associate with the claims file the  unit histories and any morning reports from the Veteran's identified units to see if they will verify any of his widows claims, the Veteran's post-service treatment records, and undertake all the required development for asbestos claims.  38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Obtain the unit histories and any morning reports from October 1952 for Company A, 8th MTB and from May 1954 for the 2053RD, SU PC.  The AOJ actions to comply with this development should be memorialized and associated with the claims file. 

2.  Given the asbestos exposure claims, undertake all needed development required by the M21-1.  The AOJ actions to comply with this development should be memorialized and associated with the claims file. 

3.  Contact the Social Security Administration and request copies of any records generated in connection with the Veteran's award of disability benefits in September 1985.  If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claim's file, and the claimant notified in writing.  Because these are Federal records, if they cannot be secured, a written unavailability memorandum must be prepared and added to the claim's folder, and the clamant offered an opportunity to respond.

4.  After obtaining authorizations from the appellant associate with the claims file all of the Veteran's post-May 1954 private treatment records to include any terminal hospitalization records and autopsy reports.  If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claim's file, and the claimant notified in writing.  

5.  After obtaining from the appellant the names of all VA Medical Centers the Veteran's received treatment at since May 1954, associate these records with the claims file.  If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claim's file, and the claimant notified in writing.  Because these are Federal records, if they cannot be secured, a written unavailability memorandum must be prepared and added to the claim's folder, and the clamant offered an opportunity to respond.

6.  Notify the appellant that she may submit lay statements from herself and from other individuals who have first-hand knowledge of the Veteran's exposure to radiation, asbestos, other known cancer causing agents, and extreme cold while in Korea; have first-hand knowledge of the Veteran having hypothermia, frost bite of the feet with the loss of toes, sustaining a shell fragment wound, and having a psychiatric disorder while on active duty including Korea; and have first-hand knowledge of the Veteran having any continued problems since that time.  The appellant should be provided an appropriate amount of time to submit this lay evidence.

7.  If the above development reveals that the Veteran had any of the claimed disorders which the appellant believes contributed to his death from lung cancer and a failure to thrive in August 2014, obtain a medical opinion.  After a review of the claims file, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that any respiratory illness, cold injury residual including status post amputation, shell fragment wound residual, and/or acquired psychiatric disorder is related to or had its onset in service to include as a result of the claimed exposure to radiation, asbestos, other known cancer causing agents, and extreme cold while in Korea during the Korean War and/or while being treated in Japan in the early 1950's?

(b)  Is it at least as likely as not that any disability of service origin contributed substantially or materially to cause the Veteran's death?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Then adjudicate the claim.  If the benefit remains denied, furnish the appellant a supplemental statement of the case (SSOC) that provides notice of all evidence added to the claims file since the last SSOC.  The appellant should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

